SHEA, J. pro tem.*
Petitioner is the plaintiff in a personal injury action; the real parties in interest are defendants in said action. Petitioner addressed certain interrogatories to the defendants for purposes of discovery. Included in said interrogatories was a question concerning the existence, identity and limits of liability of any policy of public liability insurance owned by the defendants. Defendants refused to answer that portion of the question having to
*786do with policy limits on the ground that they are not discoverable and are irrelevant.
Thereafter, a hearing was had in superior court on the defendants’ objection to the interrogatories. The court sustained the defendants’ objection. Plaintiff then sought this writ to compel the court to change its ruling on the ground that said ruling is contrary to the law. She relies upon the case of Laddon v. Superior Court, 167 Cal.App.2d 391 [334 P.2d 638].
Pursuant to said petition this court issued an alternative writ of mandate returnable on December 22, 1959. On this date, at the time the matter was called for oral argument, counsel for the defendants served and filed a supplemental return to the petition. In said supplemental return the defendants set forth the name of the company and the limits of liability of their insurance policy. As a result of this action by the defendants the plaintiff has the information which she sought. The question has become moot.
The alternative writ of mandate is discharged and the petition is dismissed.
Wood, P. J., and Fourt, J., concurred.

 Assigned by Chairman of Judicial Council.